DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 24 has been fully considered and is withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1, 11, 22, and 28 objected to because of the following informalities: The claimed inventions direct to limitations of “the two most recently reconstructed block” and “the third most recently constructed block” which are grammatically acceptable phrasing. Although acceptable, they could be potentially confusing language since no original “two most recently constructed block” and  “a . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, claim 17 depends on cancelled claim 14. Review of the dependency reveals that cancelled claim 14 depended upon claim 12, which is presently still un-cancelled. For this reason, for the purposes of examination, since claim 14 is cancelled, claim 17 will be assumed dependent on claim 12 for the purposes of examination so as to maintain the most limited combination while being consistent with the dependency previously known for the dependent claim. Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,8,10,11,18,20,21,22,27,28,33,34 rejected under 35 U.S.C. 103 as being taught by Rusert; Thomas et al. (US 20110194609 A1) in view of Pang; Chao et al. (US 20150264386 A1) with Lin; Yongbing (US 9549181 B2) with Li; Bin et al. (US 20190141318 A1) 
Regarding claim 1, Rusert teaches, 
A method of decoding video data, (¶34,Fig.1-150, “Decoder 150 contains a processor 155, which is employed in decoding the encoded video stream”) the method comprising: 
(¶39, “PMV_CANDS list may be initialized” with “one or more pre-defined entries”)
constructing a history-based candidate list (¶39 and 37, “PMV_CANDS list” 240 that is identically available “at both the encoder 120 and the decoder 150”) by storing motion information of reconstructed blocks (¶39,” PMV_CANDS list” of PMV_CANDS may contain “motion vectors associated with previously encoded blocks in the video”) into the history-based candidate list (¶39, “PMV_CANDS list may be initialized” that is then “updated to include previously coded motion vectors MV”) as candidates of the history- based candidate list; (¶38, which is an operation “for construction of the set of PMV candidates 240”)
identifying a subset of candidates of the history-based candidate list; (¶54 and Fig. 3c and 3b, “subset is shown in FIG. 3c” such that “the list would consist of the motion vectors” related to shown blocks such as depicted in Fig. 3b)  
generating a candidate list based on the identified subset of candidates of the history-based candidate list (¶113 and Fig.6-630, “set of PMV candidates is selected as a subset of the previously used motion vectors associated with previous blocks having allowed distance values”) and the initial candidate list; (¶39, “PMV_CANDS may contain, besides any pre-defined initialization vectors, motion vectors associated with previously encoded blocks in the video”) and 
reconstructing a current block based on the generated candidate list. (¶113 and Fig. 3c and 3b, “of PMV candidates may then used for coding of the current block” such as “motion vectors related to the shown blocks related to the shown blocks in the following order: 1, 2, 9, h, j, l, m” which is a subset of the block order as depicted in Fig. 3b)

constructing an initial candidate list based on spatial neighboring motion vector candidates;
identifying history-based candidate list by: 
excluding motion information of the two most recently reconstructed blocks of the history-based candidate list; 
identifying motion information of the third most recently reconstructed block of the history-based candidate list; and 
identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
	However, Pang teaches additionally, 
constructing an initial candidate list (¶219, “video coder may initialize the plurality of block vector predictor candidates for the current block”) based on spatial neighboring motion vector candidates; (¶219 and 125, “video coder may initialize a first previously coded block vector to (−2w, 0) and a second previously coded block vector to (−w, 0)” which relate to blocks width w respective of “current block”) 
identifying history-based candidate list (¶195, “a block vector candidate list like AMVP may be constructed”) by: 
identifying motion information (¶194, “set which includes the previously decoded block vectors of blocks“) of the third most recently reconstructed block (¶194, “third most recent encoded block vector” is checked to populate the candidate list “until the candidate list contains a fixed number N of candidates”) of the history-based candidate list; (¶194, “previously decoded block vectors”)

But does not explicitly teach, 
excluding motion information of the two most recently reconstructed blocks of the history-based candidate list; 
identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
	However, Lin teaches additionally, 
excluding motion information of the two most recently reconstructed blocks of the history-based candidate list; (11:11-31, “motion vector predictors are obtained from the available neighboring blocks in a preset sequence according to motion vector predictors of the available neighboring blocks,” such that “no neighboring block located inside the current coding unit is considered” when it includes at least “two prediction blocks”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin in a preset sequence. This technique allows for increased motion vector list creation.
But does not explicitly teach, 
identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
However, Li teaches additionally,
(¶324, “encoder evaluates only a subset of possible intra-picture prediction modes” which could include “every fourth mode”) in a “rough mode decision (“RMD”) process”) after the third most recently reconstructed block of the history-based candidate list; (¶324 and 117, “encoder evaluates only a subset of possible intra-picture prediction modes” which could include “every fourth mode”) in a “rough mode decision (“RMD”) process” which skip the first, second, and third modes before subsetting the fourth mode decision where “intra-picture predictor (645) spatially predicts sample values of a current block of the current picture from previously reconstructed sample values”)  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li which would select a subset of modes to evaluate. This simplifies evaluation of modes by skipping some prediction modes. 
One of ordinary skill in art would recognize from the prior art that Rusert teaches motion vector lists using motion vectors associated with previously encoded blocks for use with a current block. But does not teach the claimed initial candidate list or identified subsets of the candidate list. For this reason, the examiner includes Pang, Lin, and Li to teach the initial candidate list, (Pang ¶219 and 125) an excluded first two candidates, (Lin 11:11-31) an identified third most recently reconstructed candidate motion information (Pang ¶195), and the identified motion information of every fourth candidate after the third mode (Li ¶324). Relating to the limitation of “identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list” although the prior art teaches a subset of every fourth mode, it still teaches the limitation since the first of the fourth modes 

Regarding claim 8, Rusert with Pang with Lin with Li teaches the limitation of claim 1, 
	Pang teaches additionally, 
the candidate list (¶169, ”MV candidate list”) comprises one of a merge list or an advanced motion vector prediction (AMVP) list. (¶169, “MV candidate list may contain up to a first number of candidate for merge mode and a second number of candidates for AMVP mode”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li which uses vectors for merge mode and for AMVP modes. The modes can then use full set of motion information and specifically referenced prediction directions. 

Regarding claim 10, Rusert with Pang with Lin with Li teaches the limitation of claim 1, 
	Russert teaches additionally,
receiving information indicative of an index into the generated candidate list; (¶36, “index 250 may be sent once together with each transmitted motion vector MV 210”)
determining motion information (¶36 and 43, “a PMV (220)” which is in the PMV_CANDS list “used for coding the current motion vector”) for the current block based on motion information (¶36, “predicts a PMV (220)” which is selected based on “a code "index" 250 is sent to select a particular PMV candidate”) stored in the generated candidate list identified by the index into the generated candidate list; (¶37, where the PMV are organized in the “list of PMV candidates, PMV_CANDS (240) has N elements PMV_1 (241), PMV_2 (242), PMV_3 (243)“)
determining a prediction block based on the determined motion information; (¶36, ”a predicted motion vector (PMV) 220 is used to predict a MV 210”)
receiving information indicative of a residual between the prediction block and the current block; (¶36, “coding of a motion vector (MV) 210 using predictive coding techniques, where a predicted motion vector (PMV) 220 is used to predict a MV 210, and the prediction error or difference (DMV) 230 is found according to DMV=MV-PMV”) 
	But does not explicitly teach,
reconstructing the current block based on the residual and the prediction block.
	However, Pang teaches additionally, 
reconstructing the current block based on the residual and the prediction block. (¶99 and Fig.2, “Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 and/or Intra BC unit 48 to produce a reconstructed video block”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li which combines a residual and prediction block to reconstruct a block. This process then generates a reference picture for use in later prediction processing. 

Regarding claim 11, it is the decoding device similar to the decoding method of claim 1. 
	Rusert teaches additionally, 
(¶35, “respective lists of PMV candidates stored in” the “decoder”) and 
		A processor (¶34, “decoder 150 contains a processor 155”)
	Refer to the rejection of claim 1 to further understand the rejection of the rest of claim 11.

Regarding claim 18, dependent on claim 11, it is the decoding device claim of decoding method claim 8, dependent on claim 1. Refer to the rejection of claim 8 to teach the limitations of claim 18. 

Regarding claim 20, dependent on claim 11, it is the decoding device claim of decoding method claim 10, dependent on claim 1. Refer to the rejection of claim 10 to teach the limitations of claim 20. 

Regarding claim 21, Rusert with Pang with Lin with Li teaches the limitations of claim 11, 
processor comprises a video decoder comprising at least one of fixed-function or programmable circuitry. (¶26 ,”computer-readable medium, carrying instructions, which, when executed by computer logic, causes said computer logic to carry out any of the methods disclosed)

Regarding claim 22, Rusert teaches, 
A method of encoding video data, (¶34,Fig.1-120, ”encoder 120 applies an encoding process to the video signal to create an encoded video stream”) the method comprising: 
Constructing an initial candidate list (¶39, “PMV_CANDS list may be initialized” with “one or more pre-defined entries”)
constructing a history-based candidate list (¶39 and 37, “PMV_CANDS list” 240 that is identically available “at both the encoder 120 and the decoder 150”) by storing motion  (¶39,” PMV_CANDS list” of PMV_CANDS may contain “motion vectors associated with previously encoded blocks in the video”) into the history-based candidate list (¶39, “PMV_CANDS list may be initialized” that is then “updated to include previously coded motion vectors MV”) as candidates of the history- based candidate list; (¶38, which is an operation “for construction of the set of PMV candidates 240”)
identifying a subset of candidates of the history-based candidate list; (¶54 and Fig. 3c and 3b, “subset is shown in FIG. 3c” such that “the list would consist of the motion vectors” related to shown blocks such as depicted in Fig. 3b)  
generating a candidate list based on the identified subset of candidates of the history-based candidate list (¶113 and Fig.6-630, “set of PMV candidates is selected as a subset of the previously used motion vectors associated with previous blocks having allowed distance values”) and the initial candidate list; (¶39, “PMV_CANDS may contain, besides any pre-defined initialization vectors, motion vectors associated with previously encoded blocks in the video”) and 
signaling information indicative of an index into the generated candidate list to identify motion information used to reconstruct a current block. (¶113 and Fig. 3c and 3b, “of PMV candidates may then used for coding of the current block” such as “motion vectors related to the shown blocks related to the shown blocks in the following order: 1, 2, 9, h, j, l, m” which is a subset of the block order as depicted in Fig. 3b)
But does not explicitly teach, 
constructing an initial candidate list based on spatial neighboring motion vector candidates;
identifying history-based candidate list by: 

identifying motion information of the third most recently reconstructed block of the history-based candidate list; and 
identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
	However, Pang teaches additionally, 
constructing an initial candidate list (¶219, “video coder may initialize the plurality of block vector predictor candidates for the current block”) based on spatial neighboring motion vector candidates; (¶219 and 125, “video coder may initialize a first previously coded block vector to (−2w, 0) and a second previously coded block vector to (−w, 0)” which relate to blocks width w respective of “current block”) 
identifying history-based candidate list (¶195, “a block vector candidate list like AMVP may be constructed”) by: 
identifying motion information (¶194, “set which includes the previously decoded block vectors of blocks“) of the third most recently reconstructed block (¶194, “third most recent encoded block vector” is checked to populate the candidate list “until the candidate list contains a fixed number N of candidates”) of the history-based candidate list; (¶194, “previously decoded block vectors”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang which uses vectors from the most recently coded block vectors. Using these vectors. Using these vectors can improve the block vector coding process. 
But does not explicitly teach, 

identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
	However, Lin teaches additionally, 
excluding motion information of the two most recently reconstructed blocks of the history-based candidate list; (11:11-31, “motion vector predictors are obtained from the available neighboring blocks in a preset sequence according to motion vector predictors of the available neighboring blocks,” such that “no neighboring block located inside the current coding unit is considered” when it includes at least “two prediction blocks”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin in a preset sequence. This technique allows for increased motion vector list creation.
But does not explicitly teach, 
identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list;
However, Li teaches additionally,
identifying motion information of every fourth candidate (¶324, “encoder evaluates only a subset of possible intra-picture prediction modes” which could include “every fourth mode”) in a “rough mode decision (“RMD”) process”) after the third most recently reconstructed block of the history-based candidate list; (¶324 and 117, “encoder evaluates only a subset of possible intra-picture prediction modes” which could include “every fourth mode”) in a “rough mode decision (“RMD”) process” which skip the first, second, and third modes before subsetting the fourth mode decision where “intra-picture predictor (645) spatially predicts sample values of a current block of the current picture from previously reconstructed sample values”)  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li which would select a subset of modes to evaluate. This simplifies evaluation of modes by skipping some prediction modes. 
One of ordinary skill in art would recognize from the prior art that Rusert teaches motion vector lists using motion vectors associated with previously encoded blocks for use with a current block. But does not teach the claimed initial candidate list or identified subsets of the candidate list. For this reason, the examiner includes Pang, Lin, and Li to teach the initial candidate list, (Pang ¶219 and 125) an excluded first two candidates, (Lin 11:11-31) an identified third most recently reconstructed candidate motion information (Pang ¶195), and the identified motion information of every fourth candidate after the third mode (Li ¶324). Relating to the limitation of “identifying motion information of every fourth candidate after the third most recently reconstructed block of the history-based candidate list” although the prior art teaches a subset of every fourth mode, it still teaches the limitation since the first of the fourth modes would naturally start after the third mode, meaning it reads on the claimed limitation which the fourth mode is after the third candidate on the candidate list.

Regarding claim 27, Rusert with Pang with Lin with Li teaches the limitation of claim 22,
	But does not teach explicitly the additional limitations of claim 27,

signaling information indicative of a residual between a prediction block identified (¶84, “provide the resulting predictive block to residual generation unit 50 to generate residual block data”) based on the motion information (¶84, predictive block output from prediction processing unit 41 which uses the information from the “Motion estimation unit 42 may calculate a motion vector for a PU of a video block”) used to reconstruct the current block. (¶99 and Fig.2, “Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 and/or Intra BC unit 48 to produce a reconstructed video block”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang which combines a residual and prediction block to reconstruct a block. This process then generates a reference picture for use in later prediction processing. 

Regarding claim 28, it is the encoding device similar to the encoding method of claim 22. 
	Rusert teaches additionally, 
A memory configured to store a history-based candidate list; (¶35, “respective lists of PMV candidates stored in the encoder”) and 
		A processor (¶34, “encoder 120 containing a processor 125”)
	Refer to the rejection of claim 22 to further understand the rejection of the rest of claim 28.

Regarding claim 33, dependent on claim 28, it is the decoding device claim of decoding method claim 27, dependent on claim 22. Refer to the rejection of claim 22 to teach the limitations of claim 33. 

Regarding claim 34, Rusert with Pang with Lin with Li teaches the limitations of claim 28, 
processor comprises a video encoder comprising at least one of fixed-function or programmable circuitry. (¶26 ,”computer-readable medium, carrying instructions, which, when executed by computer logic, causes said computer logic to carry out any of the methods disclosed)

Claim 2,3,9,12,13,19,23,24,26,29,32 rejected under 35 U.S.C. 103 as being unpatentable over Rusert; Thomas et al. (US 20110194609 A1) in view of Pang; Chao et al. (US 20150264386 A1) with Lin; Yongbing (US 9549181 B2) with Li; Bin et al. (US 20190141318 A1) in view of WON; Kwanghyun et al. (US 20110200112 A1)
Regarding claim 2, Rusert with Pang with Lin with Li teaches the limitation of claim 1,	
	Rusert teaches additionally, 
identifying a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; (¶54 and Fig. 3c and 3b, “subset is shown in FIG. 3c” such that “the list would consist of the motion vectors” related to shown blocks such as depicted in Fig. 3b) 
wherein identifying the subset of candidates of the history-based candidate list comprises identifying the subset of the one or more candidates of the history- based candidate list. (¶54 and Fig. 3c and 3b, “subset is shown in FIG. 3c” such that “the list would consist of the motion vectors” related to shown blocks such as depicted in Fig. 3b)  
	But does not explicitly teach the additional limitation of claim 2,
	However, Won teaches additionally,
(¶56, “selects the candidate motion vector set for the list0 optimum motion vector from candidate motion vectors referring to the list0 reference picture”)
identifying a second subset of one or more candidates of the history-based candidate list that excludes the first subset, (¶56, “selects the candidate motion vector set for the list1 optimum motion vector from candidate motion vectors referring to the list1 reference picture”)
wherein identifying the subset of candidates of the history-based candidate list comprises identifying the second subset of the one or more candidates of the history- based candidate list. (¶56,141,and Fig.7-790, “optimum motion vector determiner 310 may either separately define a candidate motion vector set” for defining “the list1 optimum motion vector” which the reference pictures are from “reconstructed current blocks” as stored in the “reference picture storage unit 790”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li with the motion vector determination of Won which determines two lists of motion vectors. Using multiple lists in this way would indicate that the motion vectors from different reference pictures enables a more exact selection of a predicted motion vector for multiple reference pictures.

Regarding claim 3, Rusert with Pang with Lin with Li with Won teaches the limitation of claim 2, 
Pang teaches additionally, 
(¶182, “block vector predictor for a current block may be selected from a plurality of block vector” such that “plurality of block vector predictors may include the two most recently coded block vectors”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li with the motion vector determination of Won with the block vector selection of Pang which uses vectors from the most recently coded block vectors. Using these vectors. Using these vectors can improve the block vector coding process. 
	Won teaches additionally,
wherein identifying the subset of candidates of the history-based candidate list comprises identifying the second subset of the one or more candidates of the history- based candidate list (¶56,141,and Fig.7-790, “optimum motion vector determiner 310 may either separately define a candidate motion vector set” for defining “the list1 optimum motion vector” which the reference pictures are from “reconstructed current blocks” as stored in the “reference picture storage unit 790”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li with the motion vector determination of Won which determines two lists of motion vectors. Using multiple lists in this way would indicate that the motion vectors from different reference 

Regarding claim 9, Rusert with Pang with Lin with Li teaches the limitation of claim 1, 
Rusert teaches additionally, 
identifying a first subset of one or more candidates of the history-based candidate list corresponding to motion information of recently reconstructed blocks; (¶54 and Fig. 3c and 3b, “subset is shown in FIG. 3c” such that “the list would consist of the motion vectors” related to shown blocks such as depicted in Fig. 3b)and 
	But does not explicitly teach, 
identifying a second subset of one or more candidates of the history-based candidate list that excludes the first subset, 
wherein identifying the subset of candidates of the history-based candidate list comprises sub-sampling the second subset.
	However, Won teaches additionally,
identifying a first subset of one or more candidates (¶56, “selects the candidate motion vector set for the list0 optimum motion vector from candidate motion vectors referring to the list0 reference picture”)
identifying a second subset of one or more candidates of the history-based candidate list that excludes the first subset, (¶56, “selects the candidate motion vector set for the list1 optimum motion vector from candidate motion vectors referring to the list1 reference picture”)
wherein identifying the subset of candidates of the history-based candidate list comprises sub-sampling the second subset (¶56,141,and Fig.7-790, “optimum motion vector determiner 310 may either separately define a candidate motion vector set” for defining “the list1 optimum motion vector” which the reference pictures are from “reconstructed current blocks” as stored in the “reference picture storage unit 790”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li with the motion vector determination of Won which determines two lists of motion vectors. Using multiple lists in this way would indicate that the motion vectors from different reference pictures enables a more exact selection of a predicted motion vector for multiple reference pictures

Regarding claim 12, dependent on claim 11, it is the decoding device claim of decoding method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the limitations of claim 12. 

Regarding claim 13, dependent on claim 12, it is the decoding device claim of decoding method claim 3, dependent on claim 2. Refer to the rejection of claim 3 to teach the limitations of claim 13. 

Regarding claim 19, dependent on claim 11, it is the decoding device claim of decoding method claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the limitations of claim 19. 

Regarding claim 23, dependent on claim 22, it is the encoding method claim of decoding method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the limitations of claim 23. 



Regarding claim 26, dependent on claim 22, it is the encoding method claim of decoding method claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the limitations of claim 26. 

Regarding claim 29, dependent on claim 28, it is the encoding device claim of decoding method claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the limitations of claim 29. 

Regarding claim 32, dependent on claim 28, it is the encoding device claim of decoding method claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the limitations of claim 32. 

Claim 6,16 rejected under 35 U.S.C. 103 as being unpatentable over Rusert; Thomas et al. (US 20110194609 A1) in view of Pang; Chao et al. (US 20150264386 A1) with Lin; Yongbing (US 9549181 B2) with Li; Bin et al. (US 20190141318 A1) in view of Liu; Hongbin et al. (US 20160219302 A1)
Regarding claim 6, Rusert with Pang with Lin with Li teaches the limitation of claim 1, 
But does not explicitly teach the additional limitation of claim 8,
	However, Liu teaches additionally, 
sub-sampling the history-based candidate list comprises sub-sampling starting from an earliest added candidate in the history-based candidate list. (¶118, “plurality of such motion blocks, video encoder 20 and/or video decoder 30 may be configured to select the earliest (or first-decoded) motion block”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of 

Regarding claim 16, dependent on claim 11, it is the decoding device claim of decoding method claim 6, dependent on claim 1. Refer to the rejection of claim 6 to teach the limitations of claim 16. 

Claim 7,25,31 rejected under 35 U.S.C. 103 as being unpatentable over Rusert; Thomas et al. (US 20110194609 A1) in view of Pang; Chao et al. (US 20150264386 A1) with Lin; Yongbing (US 9549181 B2) with Li; Bin et al. (US 20190141318 A1) in view of Zheng; Yunfei et al. (US 20130114717 A1)
Regarding claim 7, Rusert with Pang with Lin with Li teaches the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 7,
	However, Zheng teaches,
constructing the history-based candidate list without pruning the history- based candidate list. (¶27, “techniques for generating candidate lists” which includes operation of “adding an artificially generated candidate to the list of candidates” where “the artificially generated candidate may be added without performing a pruning operation on the artificially generated candidate”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the limitation of Rusert with the block vector selection of Pang with the motion vector obtaining of Lin with the prediction mode selection of Li with the list generation of Zheng which does not implement a pruning process. This will benefit by helping in generating a list of candidates with a desired number of candidates. 

Regarding claim 25, dependent on claim 22, it is the encoding method claim of decoding method claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the limitations of claim 25. 

Regarding claim 31, dependent on claim 28, it is the encoding device claim of decoding method claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the limitations of claim 31. 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Rusert; Thomas et al. (US 20110194609 A1) in view of Pang; Chao et al. (US 20150264386 A1) with Lin; Yongbing (US 9549181 B2) with Li; Bin et al. (US 20190141318 A1) in view of WON; Kwanghyun et al. (US 20110200112 A1) in view of Zheng; Yunfei et al. (US 20130114717 A1)
Regarding claim 17, dependent on claim 12, it is the decoding device claim of decoding method claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the limitations of claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483